     Case 2:18-cv-00900-WBS-EFB Document 174 Filed 07/29/20 Page 1 of 12

 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT

 9                        EASTERN DISTRICT OF CALIFORNIA
10                                  ----oo0oo----
11

12    CITY OF WEST SACRAMENTO,                 No. 2:18-CV-00900 WBS EFB
      CALIFORNIA; and PEOPLE OF THE
13    STATE OF CALIFORNIA,

14                  Plaintiff,                 ORDER RE: THIRD-PARTY
                                               DEFENDANT ECO GREEN’S MOTION
15         v.                                  FOR DETERMINATION OF GOOD
                                               FAITH SETTLEMENT
16    R AND L BUSINESS MANAGEMENT, a
      California corporation, f/k/a
17    STOCKTON PLATING, INC., d/b/a
      CAPITOL PLATING, INC., a/k/a
18    CAPITOL PLATING, a/k/a CAPITAL
      PLATING; CAPITOL PLATING, INC.,
19    a dissolved California
      corporation; ESTATE OF GUS
20    MADSACK, DECEASED; ESTATE OF
      CHARLES A. SCHOTZ a/k/a SHOTTS,
21    DECEASED; ESTATE OF E. BIRNEY
      LELAND, DECEASED; ESTATE OF
22    FRANK E. ROSEN, DECEASED; ESTATE
      OF UNDINE F. ROSEN, DECEASED;
23    ESTATE OF NICK E. SMITH,
      DECEASED; RICHARD LELAND, an
24    individual; SHARON LELAND, an
      individual; ESTATE OF LINDA
25    SCHNEIDER, DECEASED; JUDY GUESS,
      an individual; JEFFREY A. LYON,
26    an individual; GRACE E. LYON, an
      individual; THE URBAN FARMBOX
27    LLC, a suspended California
      limited liability company; and
28    DOES 1-50, inclusive,
                                           1
     Case 2:18-cv-00900-WBS-EFB Document 174 Filed 07/29/20 Page 2 of 12

 1
                     Defendants.
 2

 3
                                    ----oo0oo----
 4
                   On or about June 22, 2020, plaintiff City of West
 5
      Sacramento (“the City”) and defendant Eco Green, LLC (“Eco
 6
      Green”) reached an agreement for the settlement of all claims and
 7
      disputes between them in this matter.        (Decl. of Thomas G. Trost
 8
      (“Trost Decl.”) ¶ 3 (Docket No. 149-1).)        The settling parties
 9
      now move for a determination of good faith settlement pursuant to
10
      California Code of Civil Procedure Sections 877 and 877.6.
11
      (Docket No. 149.)
12
                   The settlement agreement provides for Eco Green to pay
13
      $10,000.00 to the City.      (Mot. at 6.)    The settling parties also
14
      request that the court dismiss the City’s Third Amended Complaint
15
      (“TAC”, Docket No. 45) with prejudice as to Eco Green, all claims
16
      between Eco Green and the City, and defendant R and L Business
17
      Management’s (“R&L”) third-party complaint with prejudice as to
18
      Eco Green.    (Docket No. 149-2.)
19
      I. Legal Standard
20
                   Courts review settlements of claims under the
21
      Comprehensive Environmental Response, Compensation and Liability
22
      Act (“CERCLA”) § 107(a), 42 U.S.C. § 9607(a), and generally enter
23
      contribution and indemnity bars, if the settlement is
24
      “procedurally and substantively fair, reasonable, and consistent
25
      with CERCLA’s objectives.”      Arizona v. City of Tucson, 761 F.3d
26
      1005, 1012 (9th Cir. 2014) (citation and internal quotation marks
27
      omitted).    This court has an independent obligation to scrutinize
28
                                           2
     Case 2:18-cv-00900-WBS-EFB Document 174 Filed 07/29/20 Page 3 of 12

 1    the terms of the agreement.      Id.       The court must find that the

 2    agreement is roughly correlated with some acceptable measure of

 3    comparative fault that apportions liability among the settling

 4    parties according to a rational estimate of the harm potentially

 5    responsible parties have done.       Id.

 6               The factors used to evaluate whether a CERCLA

 7    settlement is fair, reasonable, and adequate are similar to the

 8    factors considered in determining whether a settlement is in good

 9    faith under California law.      See Coppola v. Smith, No. 1:11-CV-
10    1257 AWI BAM, 2017 WL 4574091, at *3 (E.D. Cal. Oct. 13, 2017).

11    The court therefore “will make findings regarding ‘good faith’”

12    under California law “as part [of] its determination of whether

13    the settlement of the CERCLA claim[ ] is fair, adequate, and

14    reasonable.”    Id.

15               Courts review the following nonexclusive factors from

16    Tech-Bilt, Inc. v. Woodward-Clyde & Associates, 38 Cal. 3d 488

17    (1985), to determine if a settlement is within a reasonable range

18    and thus in good faith under Sections 877 & 877.6: (1) a rough

19    approximation of the plaintiffs’ total recovery and the settlor’s
20    proportionate liability; (2) the amount to be paid in settlement;

21    (3) the allocation of settlement proceeds among the plaintiffs;

22    (4) a recognition that a settlor should pay less in settlement

23    than he would if he were found liable after a trial; (5) the

24    financial conditions and insurance policy limits of the settling

25    defendants; and (6) the existence of collusion, fraud, or

26    tortious conduct aimed to injure the interests of non-settling

27    defendants.    See id. at 499.    Ultimately, the determination is

28    left to the trial court’s discretion.          Id. at 502.
                                             3
     Case 2:18-cv-00900-WBS-EFB Document 174 Filed 07/29/20 Page 4 of 12

 1                 A party opposing a motion for good faith settlement has

 2    the burden of demonstrating the lack of good faith.          Id. at 499

 3    50; see also Cal. Civ. Proc. Code § 877.6(d).         A determination

 4    that the settlement was made in good faith shall bar any other

 5    joint tortfeasor from any further claims against the settling

 6    tortfeasor for contribution or indemnity, based on comparative

 7    negligence or comparative fault.         Id. § 877.6(c).

 8    II. Application

 9                 This court described much of the factual and procedural
10    background to this lawsuit in its prior orders. (See Docket Nos.
11    18, 33, 44, 63, 115, & 125.)

12                 Plaintiffs the City and the People of the State of

13    California filed suit against defendant R&L , among others,

14    alleging, inter alia, a violation of CERCLA § 107(a).          (See TAC.)

15    R&L filed an amended third-party complaint against Eco Green and

16    the County of Yolo (“the County”), seeking contribution under

17    CERCLA, 42 U.S.C. § 9613(f)(1).       (Docket No. 116.)

18                 The first two Tech-Bilt factors require the court to

19    examine the amount to be paid in relation to the settlors’
20    approximate proportionate liability.         Eco Green settled with the

21    City for a lump sum payment of $10,000.00.         Plaintiffs contend

22    that the cost of remediation of the contamination is between

23    $700,000 and $1.2 million.      (See Torst Decl. ¶ 5.)      The settling

24    parties place responsibility on the settling defendant at around

25    1 percent.    Although R&L did not object to the court’s use of

26    these cost figures in previous good-faith settlement

27    determinations (see Docket Nos. 70 & 108), R&L now contends that

28    the remediation will cost up to $2.2 million (Opp’n at 3).
                                           4
     Case 2:18-cv-00900-WBS-EFB Document 174 Filed 07/29/20 Page 5 of 12

 1                 Considering the evidence available, the court finds

 2    that the settlement amount is appropriate under either

 3    remediation cost estimate.      The evidence suggests that Eco Green

 4    only minimally contributed to the contamination at issue.            The

 5    City seeks to clean up the property located at 319 Third Street,

 6    West Sacramento, California (“the Site”).        Eco Green was never an

 7    owner or operator of the Site.       Eco Green is the current owner of

 8    317 Third Street –- the property adjacent to, and directly north

 9    of, the Site.    R&L alleges that fill material originating in and
10    adjacent to the Site contributed to the contamination the City
11    wants R&L to remediate.      These allegations are based on a 2006
12    Wallace Kuhl & Associates Environmental Site Assessment (“WKA
13    Report”) that found that fill material and lead were present in
14    the surrounding properties.      (Third-Party Complaint ¶ 17 (Docket
15    No. 116).)
16                 The report does not conclude or even suggest that this

17    fill material caused the contamination at the 319 property and

18    does not identify substances other than lead.         (See WKA Report,

19    Ex. C (Docket No. 116).)      Plaintiffs’ retained expert Dr. Anne
20    Farr instead identifies the metal plating operations conducted at

21    the Site as the source of the metals found in the adjacent

22    properties.    (Farr Report at 1.)       Dr. Farr also points out the

23    absence of “any site-specific analysis to determine whether fill

24    material at the Site does or does not contain elevated metal

25    concentrations” other than lead.         (Farr Rebuttal Report at 3.)

26    The County’s retained expert Joseph Turner opined the same.

27    (Turner Report at 9.)     Notably, Dr. Farr also reported that the

28    presence of lead on the Site “is not a driver for Site
                                           5
     Case 2:18-cv-00900-WBS-EFB Document 174 Filed 07/29/20 Page 6 of 12

 1    investigation, nor does it affect Site remediation.”          (Farr

 2    rebuttal Report at 1.)     Therefore, even if defendant can

 3    establish that fill material from Eco Green’s property migrated

 4    to the Site, Eco Green’s contribution to the remediation cost

 5    appears de minimis.

 6                 Under the $700,000 to $1.2 million cost remediation

 7    estimate, responsibility for 1 percent of the contamination is

 8    equivalent to $7,000 to $12,000.         A $10,000 settlement amount is

 9    therefore proportionate to Eco Green’s liability.
10                 Under R&L’s $2.2 million figure, the settlement amount

11    is also within an acceptable range.        Under Tech-Bilt, defendant

12    bears the burden of showing that the settlement is “out of the

13    ballpark.”    Tech-Bilt, 38 Cal. 3d at 499.      The California Supreme

14    Court “emphasize[d] the broad parameters of the ‘ballpark’ within

15    which settlements will be deemed to be in good faith.”          Id. at

16    488 n.9.   When asked at the hearing what R&L would claim is a

17    fair contribution for Eco Green, R&L’s counsel reluctantly made

18    an estimate and estimated Eco Green’s liability at 3.74 percent

19    of the total exposure.     If the cost of remediation ranges from
20    $700,000 to $2.2 million, the proportionate share of Eco Green’s

21    liability would be between $26,000 and $82,000.

22                 Under these estimates, the settlement amount is within

23    the ballpark contemplated by the Tech-Bilt court.          This is an

24    early settlement, and the court does “not have a full trial court

25    record or damage judgment with which to work.”         See Miller v.

26    Christopher, 887 F.2d 902, 907 (9th Cir. 1989).         As such,

27    “perfect foresight” is not the applicable standard here.             Id. at

28    908.   Making the kinds of findings R&L wants the court to make to
                                           6
     Case 2:18-cv-00900-WBS-EFB Document 174 Filed 07/29/20 Page 7 of 12

 1    approximate such perfection is neither necessary nor desireable

 2    on a good-faith settlement determination.        Such fact-intensive

 3    inquiries belong in a trial.      “‘Since the point of settlement is

 4    to avoid a trial,’ the district court in such circumstances must

 5    exercise a good deal of discretion in attempting to gauge

 6    exposure.”    Id. at 907.    Further settlement amounts “are often

 7    discounted to reflect the cost of trial to the plaintiff and the

 8    uncertainties of the trial’s outcome.”        Id.   Given the remaining

 9    uncertainties due to early settlement, the evidence available to
10    the court on Eco Green’s liability, the “broad” range of
11    appropriate settlement amounts, and the appropriate discounts, a
12    $10,000 settlement is appropriate.
13                 R&L objects and argues that Eco Green’s calculations

14    rely on inadmissible expert testimony by Eco Green’s attorney.

15    The court disagrees.     As is evident above, all discussion of Eco

16    Green’s liability relies on the expert testimony of Dr. Farr and

17    Mr. Turner.    Indeed, Eco Green’s attorney merely cites the

18    reports and testimony to which all parties have cited.          (See

19    Trost Decl. ¶¶ 9-13.)     And even if Mr. Trost had in fact
20    purported to provide expert testimony, the court does not rely on

21    Mr. Trost’s statements to find that the settlement amount is

22    reasonable.    See supra.

23                 Next, R&L argues that Eco Green has failed to provide

24    evidence regarding its proportionate share of liability.             (Opp’n

25    at 10.)   Specifically, R&L argues that Eco Green must offer an

26    expert declaration stating that the proposed settlement is within

27    a reasonable range permitted by the criterion of good faith.

28    (Id.)   This is not the standard for determining what constitutes
                                           7
     Case 2:18-cv-00900-WBS-EFB Document 174 Filed 07/29/20 Page 8 of 12

 1    sufficient evidence.     Courts are merely required to make an

 2    educated finding about the parties’ liability.         See N. Cty.

 3    Contractor’s Assn. v. Touchstone Ins. Servs., 27 Cal. App. 4th

 4    1085, 1088 (2d Dist. 1994).      If the evidence “support[s] a

 5    critical assumption as to the nature and extent of a settling

 6    defendant’s liability,” the evidence suffices.         Toyota Motor

 7    Sales U.S.A., Inc. v. Superior Court, 220 Cal. App. 3d 864, 871

 8    (2d Dist. 1990).    As discussed above, the evidence Eco Green

 9    offers supports an assumption of minimal liability for the
10    contamination at the Site.      Accordingly, the settlement satisfies
11    the first two Tech-Bilt factors.
12               The third factor considers the allocation of the

13    settlement proceeds among the plaintiffs.        Here, plaintiffs are

14    the City and the People of the State of California.          The

15    settlement proceeds go only to the City.        Nevertheless, these

16    plaintiffs are closely associated.       The payments would presumably

17    go toward cleaning up the contamination at the Site.          In

18    remedying the property, the City would abate this nuisance to the

19    benefit of the People of the State of California.          Therefore,
20    this factor favors approving the settlement.         (Cf. Docket No. 113

21    (order approving good faith settlement with defendant Judy

22    Guest).)

23               The fourth factor acknowledges that settlors should pay

24    less in settlement than they would at trial.         A $10,000 payment

25    represents roughly 1 percent of the estimated $1.2 million cost

26    of cleanup.    Any judgments against Eco Green would be for joint

27    and several liability, which could hold it liable for a larger

28    portion of the judgment.      This settlement also saves the parties
                                           8
     Case 2:18-cv-00900-WBS-EFB Document 174 Filed 07/29/20 Page 9 of 12

 1    litigation costs and the court’s time.         Therefore, this factor

 2    favors approving the settlement.         See Coppola, 2017 WL 4574091,

 3    at *4.

 4                 The fifth factor accounts for the financial conditions

 5    and insurance policy limits of the settling defendants.          The

 6    court gives serious consideration to this factor under the

 7    circumstances in this case.      The settling defendant has no

 8    insurance assets to pay for this liability. (Trost Decl. ¶ 6).

 9    Moreover, the COVID-19 pandemic has had a devastating impact on
10    Eco Green’s ownership of the real property located at 317 Third
11    Street in West Sacramento.      (Declaration of Sara Lebastchi
12    (“Lebastchi Decl.”) ¶ 2 (Docket No. 170-1).)         The restaurant and
13    bar operating at 317 Third Street was forced to close in early
14    March 2020. (Id. ¶¶ 2-3.)      Eco Green has not been receiving any
15    rent payments from its tenant since it was ordered to close by

16    Governor Newsom, and Eco Green has no reasonable expectation that

17    it will receive any rents for the remainder of the year. (Id. ¶¶

18    3-4.)    Considering this information, this settlement may be the

19    only opportunity for Eco Green to contribute to Site remediation.
20    The settlement agreement accommodates defendant’s limited

21    financial resources and concludes the litigation for the settling

22    defendant.    Therefore, this factor favors the settlement.

23                 Finally, the sixth factor determines whether there is

24    any collusion, fraud, or tortious conduct aimed to injure the

25    interests of non-settling defendants.         No collusion is apparent

26    here as the parties agreed to settle the case after an arm’s

27    length negotiation and with Eco Green making the settlement offer

28    to the City, which was accepted.         (Trost Decl. ¶ 4.)
                                           9
     Case 2:18-cv-00900-WBS-EFB Document 174 Filed 07/29/20 Page 10 of 12

 1                R&L again objects and speculates that the City is

 2    seeking to “protect[] Eco Green’s interests.”         (Opp’n at 14.)

 3    Specifically, R&L believes that the City “deeded the 317 parcel

 4    to Eco Green” and that “Eco Green has since developed 317, and a

 5    thriving restaurant has since opened.”        (Id.)   “For the City to

 6    turn around and sue a developer for contamination,” R&L

 7    continues, “would have poisoned what had been a successful

 8    transaction.”     (Id.)    This settlement, R&L argues, allocates all

 9    the proceeds to “the same entity that deeded the property to Eco
10    Green” and “does not settle any claims” since the City did not
11    sue Eco Green.     (Id.)
12                R&L offers no evidence to support its conspiratorial

13    assertions on the relationship between the settling parties.           Eco

14    Green was not simply “deeded” the property from the City, but

15    rather Eco Green purchased 317 Third Street from the City in 2015

16    for fair market value.      (Lebastchi Decl. ¶ 5.)      There is no

17    evidence to suggest that the settlement amount is payment for any

18    kind of favor.     Further, a more reasonable explanation for why

19    the City did not sue Eco Green exists: the City does not believe
20    Eco Green caused the contamination at the Site.          Indeed, evidence

21    discussed above supports that inference.         Finally, that the City

22    did not sue Eco Green does not preclude a settlement agreement

23    because California Code of Civil Procedure Sections 877 and 877.6

24    are applicable even in cases where a plaintiff does not directly

25    sue a settling party.      Mattco Forge, Inc. v. Arthur Young & Co.,

26    38 Cal. App. 4th 1337, 1347-48 (2d Dist. 1995); Widson v.

27    International Harvester Co., 153 Cal. App. 3d 45, 57 (4th Dist.

28    1984) (Sections 877 and 877.6 apply even “where the settling
                                           10
     Case 2:18-cv-00900-WBS-EFB Document 174 Filed 07/29/20 Page 11 of 12

 1    tortfeasor is merely a cross-defendant in an action for

 2    comparative or partial equitable indemnity and is not a defendant

 3    in the main action itself.”).       Accordingly, the court has no

 4    reason to conclude that the settling parties have acted in bad

 5    faith.

 6                In sum, the balance of the Tech-Bilt factors weigh in

 7    favor of a finding of reasonableness and good faith.          There is

 8    nothing else that suggests that the settlement is anything other

 9    than fair, reasonable, and adequate. Accordingly, the court will
10    approve of the settlement of plaintiffs’ claims against settling
11    defendants and enter an indemnity and contribution bar order for
12    the settling defendants.
13                IT IS THEREFORE ORDERED that the settling parties’

14    Motion for a Good Faith Settlement Determination (Docket No. 149)

15    be, and the same hereby is, GRANTED;

16                AND IT IS FURTHER ORDERED that:

17                1. Under California Code of Civil Procedure §§ 877 and

18    877.6, and 42 U.S.C. § 9613(f), the settlement agreement reached

19    by the settling parties is in good faith and is a fair, adequate,
20    and reasonable settlement as to plaintiffs’ claims against the

21    settling defendants;

22                2. No contribution or indemnity claims against Eco

23    Green arising out of plaintiffs’ Third Amended Complaint or any

24    related cross-claims or counterclaims will be allowed;

25                3. The plaintiffs’ Third Amended Complaint (Docket No.

26    45) is dismissed with prejudice as to Eco Green; and

27    / / /

28    / / /
                                           11
     Case 2:18-cv-00900-WBS-EFB Document 174 Filed 07/29/20 Page 12 of 12

 1                4. R&L’s Amended Cross-Claim (Docket No. 116) is

 2    dismissed with prejudice as to Eco Green.

 3    Dated:   July 29, 2020

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                           12
